Case 6:20-cv-01125-RBD-LRH Document 42 Filed 10/05/20 Page 1 of 5 PageID 1686




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

REGINALD D. TALL; and MICHELLE
TALL,

      Plaintiffs,

v.                                                    Case No. 6:20-cv-1125-Orl-37LRH

FEDERAL INSURANCE COMPANY,

      Defendant.

_____________________________________

                                          ORDER

      Before the Court is Plaintiffs’ motion to remand. (Doc. 15 (“Motion”).) On referral,

U.S. Magistrate Judge Leslie R. Hoffman recommended denying the Motion. (Doc. 28

(“R&R”).) Plaintiffs objected. (Doc. 30 (“Objection”).) On de novo review, the Objection

is overruled and the R&R is adopted in full.

                                   I.     BACKGROUND 1

      Plaintiffs filed this action, and two related actions, in state court. (Doc. 1-1; see also

No. 6:20-cv-1127-Orl-37LRH, Doc. 1-1; No. 6:20-cv-1128-Orl-37LRH, Doc. 1-1.) In all three

cases, Plaintiffs allege Federal Insurance Company (Defendant) breached their insurance

policy by failing to properly indemnify them for losses due to damage to their property.2



1 Plaintiffs’ motions to remand and their Objection improperly refers Defendant Federal
Insurance Company as “Chubb.” (See Docs. 15, 30; see also Doc. 28, p. 3, n.1.)
2 This case action relates to alleged windstorm and water damage occurring on

September 8, 2016. (Doc. 40). The related actions allege water loss on August 25,
2016 (No. 6:20-cv1127, Doc. 1-1) and May 12, 2018 (No. 6:20-cv-1128 (Doc. 1-1)).
                                             -1-
Case 6:20-cv-01125-RBD-LRH Document 42 Filed 10/05/20 Page 2 of 5 PageID 1687




(Doc. 1-1, p. 1-4.) After some limited discovery on the amount of damages, Defendant

removed this action , invoking the Court’s diversity jurisdiction. (See Doc. 1.) Plaintiffs

now seek to remand, arguing: (1) the notice of removal was untimely; (2) Defendant failed

to establish the amount in controversy requirement was met; and (3) Defendant waived

its right to removal. (Doc. 15). On referral, Judge Hoffman recommended denying the

Motion. (Doc 28.) With Plaintiffs’ Objection, the matter is ripe. (Doc. 30.)

                                  II.     LEGAL STANDARDS

       When a party objects to a magistrate judge’s findings, the district court must

“make a de novo determination of those portions of the report . . . to which objection is

made.” 28 U.S.C. § 636(b)(1). The district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” Id. The

district court must consider the record and factual issues based on the record

independent of the magistrate judge’s report. Jeffrey S. by Ernest S. v. State Bd. of Educ. of

State of Ga., 896 F.2d 507, 513 (11th Cir. 1990).

                                        III.   ANALYSIS

       Federal courts are courts of limited jurisdiction. Federated Mut. Ins. Co. v. McKinnon

Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003). In diversity cases, the parties must be

completely diverse and the amount in controversy must exceed $75,000. 28 U.S.C.

§ 1332(a). In the removal context, the defendant must prove by a preponderance of the

evidence that jurisdiction exists. Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir.

2001). Neither party disputes the existence of diversity of citizenship. (See Doc. 28, p. 6

n.2.) So the Court will focus its analysis on whether Defendant established the amount

                                               -2-
Case 6:20-cv-01125-RBD-LRH Document 42 Filed 10/05/20 Page 3 of 5 PageID 1688




in controversy (“AIC”).

       Before removal, Plaintiffs filed three separate lawsuits against Defendant in state

Court—but they repeatedly refused to specify what amount of damages they were

asserting for each case. (See Doc. 28, pp. 7–10; see also Docs. 24-1 to 24-6.) Instead, Plaintiffs

responded to Defendant’s interrogatories with identical answers that “failed to inform

Defendant what damages Plaintiffs are claiming in each lawsuit.” (Doc. 28, p. 14.) In all

their responses, Plaintiffs would point "to all of the estimates [for all claims] submitted

during discovery without any further specificity.” (See id.; see also Docs. 24-17 to 24-19.)

And, despite multiple opportunities to certify in interrogatories or stipulations that the

amount in controversy was less than $75,000, Plaintiffs steadfastly refused to do so—

which Judge Hoffman found “telling” albeit insufficient to independently establish

jurisdiction. (Doc. 28, pp. 16–17.) Given Plaintiffs’ response to the interrogatories that the

amount in controversy far exceeded $75,000, Judge Hoffman concluded Defendant had

established subject matter jurisdiction. (See id. at 14–17.)

       Plaintiffs now object Judge Hoffman “impermissibly aggregate[d] the estimates,

and artificially inflate[d] [Plaintiffs’] damages to $433,643.39 in this case.” (Doc. 30, p. 11.)

Not so. Judge Hoffman explicitly noted she was not aggregating the damages in all three

cases; rather, she found that Defendant had met its burden “to establish the amount in

controversy for diversity in this Court for each case.” (Doc. 28, p. 15–16, 15 n.7 (emphasis

added).) So Judge Hoffman properly considered the amount in controversy and the Court

overrules Plaintiffs’ objections.

       Plaintiffs’ other objections are similarly unavailing. Plaintiffs object Judge

                                               -3-
Case 6:20-cv-01125-RBD-LRH Document 42 Filed 10/05/20 Page 4 of 5 PageID 1689




Hoffman improperly shifted the burden of proof to them and failed to resolve

ambiguities in their favor. (Doc. 30, p. 2, 9, 11.) True, it’s Defendant’s burden to show the

AIC threshold is met, and uncertainties are to be resolved in favor of remand. (Doc. 30,

p. 9); see also Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294-95 (11th Cir. 2008).

But Judge Hoffman correctly applied the law. She noted that while Defendant “bears the

burden of proving by a preponderance of the evidence that the amount in controversy

exceeds the jurisdictional requirement” and “doubts should be resolved in favor of

remand,” the Defendant “is not required to prove the amount in controversy beyond all

doubt or to banish all uncertainty about it.” (See Doc. 28, p. 5); Pretka v. Kolter City Plaza

II, Inc., 608 F.3d 744, 754 (11th Cir. 2010). While the Defendant is obliged to demonstrate

a sufficient amount in controversy, they are not obliged to accept the Plaintiff’s

attribution of causation (or lack thereof) in unpacking the claimed losses. On de novo

review, Judge Hoffman did not err when she concluded Defendant had met its burden.

(See Doc. 28.) So these objections are overruled.

       Finally, the parties do not object to Judge Hoffman’s factual findings and

conclusions regarding timeliness and waiver of removal and the time for doing so has

now passed. (See Doc. 28) So the Court has examined those findings only for clear error.

See Wiand v. Wells Fargo Bank, N.A., No. 8:12 cv 557 T 27EAJ, 2016 WL 355490, at *1 (M.D.

Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

Finding no error, the Court overrules the objections and adopts the R&R in its entirety.




                                              -4-
Case 6:20-cv-01125-RBD-LRH Document 42 Filed 10/05/20 Page 5 of 5 PageID 1690




                               IV.    CONCLUSION

      It is ORDERED AND ADJUDGED:

      1.    Plaintiffs’ Amended Objections to the Report and Recommendations (Doc.

            30) is OVERRULED.

      2.    U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

            (Doc. 28) is ADOPTED, CONFIRMED, and made a part of this Order.

      3.    Plaintiffs’ Motion to Remand (Doc. 15) is DENIED.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 5, 2020.




Copies to:
Counsel of Record




                                        -5-
